internal_revenue_service number release date index number -------------------------------------------------- ----------------------------------------------- --------------------------------------- -------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc psi b02 plr-112855-13 date april --------------------------------------- ----------------------- ------------- legend x state dear ---------------- this letter responds to a letter dated date submitted on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code x is a limited_partnership organized under the laws of state x through affiliated operating limited_partnerships limited_liability companies or disregarded entities currently engages principally in activities that produce qualifying_income under sec_7704 from the pipeline transportation of minerals or natural_resources x expects to derive gross_income from i relocating pipelines and related facilities used by x to transport minerals or natural_resources to accommodate requests from third parties eg to accommodate surface construction or subsurface development ii the construction installation maintenance and operation of and transfer by customers to x of interconnects to pipelines used by x to transport minerals or natural_resources and iii the sale of condensate collected from pipelines used by x to transport minerals or natural_resources x represents that these activities are integral to the pipeline transportation of minerals and natural_resources plr-112855-13 x seeks a ruling that its gross_income derived from such activities will constitute qualifying_income under sec_7704 sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any_tax year if or more of the partnership’s gross_income for that year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation or marketing of any mineral_or_natural_resource based solely on the representations made and the facts submitted we conclude that x’s gross_income derived from i relocating pipelines and related facilities used by x to transport minerals or natural_resources to accommodate third party requests ii the construction installation maintenance and operation of and transfer by customers to x of interconnects to pipelines used by x to transport minerals or natural_resources and iii the sale of condensate collected from pipelines used by x to transport minerals or natural_resources is qualifying_income within the meaning of sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether x is taxable as a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 plr-112855-13 according to sec_6110 this ruling may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
